Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 1 of 21




                   EXHIBIT C
         Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 2 of 21




3/2/2021
Re: My son Michael Joseph Foy

Your Honor,
          I am writing this letter on behalf of my son Michael Foy. As a mother, this is heartbreaking for
me. My son has always had a kind heart and been so sweet and caring to others. What the media is
portraying of him is not the son or person that we all love and know.
          I’ve had so many of my friends, family, neighbors and co‐workers come up to me and say how
polite and nice my son is. They say he has grown up to be suck a fine young man. He has always put
himself forward and above others to help anyone out.
          When COVID hit last March, I had Michael come live with me and my husband for a few months.
We live on a 10 acre small hobby farm with livestock out in a very rural area of our state. I never asked
my son to do anything while living here. He volunteered on his own to help out around the house and
do all the chores outside as well with the animal chores. He even took it upon himself to clear out our
trails on our property, repair my shed roof, stain my bench, fix my landscape, paint my barn, garage and
house. Michael even went over and helped my neighbor on a couple of his projects as well.
          Michael doesn’t’ have very much money. The pandemic made it hard for anyone to find a job in
our State of Michigan. He was living with limited resources at the time and didn’t even have a bed to
sleep on at night. I offered many time to buy him a bed but he had too much pride to take a hand out
from anyone. He always wanted me to be proud of him. He receives very little money from the VA for
his PTSD and nothing else. His PTSD all started in the marines. I fear Prison will only add to his PTSD.
          Michael may struggle at many things in life like a lot of us do, but the one thing he has never
struggled with is helping others and being kind.
          Please don’t let this one unfortunate moment in his life define who is for the whole 30 years
of his life. I beg for your compassion and leniency on him, as this has all been out of character for him.
Prison is not the right place for him. He is too kind and won’t last in there. His problems will only be just
beginning from there after.


Sincerely,
Laura Hartley
1917 S. Hale Rd.
Standish, MI 48658
734)679‐8399
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 3 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 4 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 5 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 6 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 7 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 8 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 9 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 10 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 11 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 12 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 13 of 21
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 14 of 21
      Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 15 of 21




To Whom It May Concern,

My name is Gary Simon and I have known Michael Foy since he was a little boy. In all
those years, I have never seen Michael being mean to anyone. I don’t believe I have
even seen him mad. It has always been a joy to be around him while he was growing up.
As a young man, he has always had a big heart and been a caring person with empathy
for everyone. I have only witnessed him being nice to everyone, never seen him being
disrespectful to anyone. After being with Michael, I always walked away thinking what a
nice young man he is. He is always calm, very approachable and a pleasure to talk to! I
have always held him in high esteem because of the person he is!

Gary Simon
18456 Hearthside Lane
Clinton Township, MI 48038
586 265-3972
       Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 16 of 21




To Whom It May Concern,

    Hello, my name is Alayna Pallis and Michael Foy is my Uncle. Where do I begin? My Uncle
Michael has brought nothing but light & lots of love to my life since I can remember. Michael
always has a smile on his face no matter how hard life can be. Without a doubt, he’s a perfect
example of making the best out of situations no matter how hard things may seem.
Unfortunately, Michael never really seemed to have it easy, but you’d never know it. However,
despite all life has had to throw at him, he always pulls through with his positivity & truly sees
the best in everyone and everything. Michael is caring, genuine, and loves his family with his
whole heart. He can light up any room he walks into whether it’s his quirky jokes or just being
your typical silly-loving uncle. Michael is truly one of a kind and people like that are hard to
come by these days. Michael has always been different - in a good way. He doesn’t use his
hardships & things he’s been through as an excuse, instead he holds his head high and keeps
going. I’m so blessed & grateful to have an Uncle like Michael.
         Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 17 of 21




                                                                                           March 6, 2021




Hello,

My Name is Mandy Simon and I am Michael’s older sister and I’ve known Michael all his life from
toddler to adult, watching him grow up and blossom into the caring and loving adult has been an
absolute pleasure. Not saying there wasn’t any bumps in the road in Michael’s life and there was but
Michael always dealt with it with a level head and open heart and mind, I have never seen Michael lose
his temper or become hostile in a situation. He would rather back out of the situation even if he ended
up looking like he was scared, he always chose the passive way out. I was so proud of him when he
decided to serve our country by joining the Marines. He has always had great pride in our country and
always doing the right thing something our Dad has tried to make sure we exercise it in our daily lives
with a kind gesture or something as simple as a smile towards a stranger, it could make a difference in
that person’s day and I’ve seen this in Michael’s daily practices. Michael is an asset to this world by him
being who he is, a caring loving human being and we need so many more of these kind of people in the
world we live in now. I absoloutly love my brother and he is such a special man.

Thank you,

Mandy
            Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 18 of 21


March 4, 2021

Dear Sir / Madame,

My name is Sharon James-Foy and I am Michael Foy's step-mother; I am writing this letter as an
affirmation to his good character. I met Michael in 2013. In the 8 years between then and now
Michael has earned a special place in my heart reserved for those I love and respect. Michael is
one of the most caring and respectful young men I have ever met. He always greets me with a hug
and genuinely asks how I am doing. His father and I are getting older and Michael is always there
for us without hesitation, whenever we need help with something. When he comes to visit us, he
always asks if there's anything he can do to help us; whether it's cleaning out the dryer vent or
doing the dinner dishes, Michael is ever cognizant of the needs of the people around him. I am
proud of Michael and the politeness he displays to everyone he meets; proud of the responsible
way he takes care of his commitments and his debts and proud of the positive way he nurtures his
relationships with his family.

Michael is on good terms with all of his many family members, and children are naturally drawn to
his soft and caring nature. All of his nieces and nephews adore him and they range in age from 3 to
25 years old. One of our grandchildren (Steven) was born while Michael was in the service of the
Marines. They finally met shortly after he returned home and 5 year old Steven was instantly
enamored with his Uncle Michael.

In closing; I believe that the support and respect of Michael's family and friends speaks volumes
about his character and I hope this letter helps the court in making any decisions regarding his
future.

Respectfully,

Sharon James-Foy
32808 Merritt Dr
Westland, MI 48185
sarapnicki@gmail.com
734-968-7606
      Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 19 of 21




                                                                           02/28/2021


To Whom It May Concern,
My name is Joseph Mark Foy and I am Michael Foy’s Father. I write this as a father
with a heavy heart with the scenario that is in front of us all. I am so proud of my
son and he has never disappointed me. I want you to hear some of his
achievements and real character and let that define who he truly is. All of
Michael’s life I tried to instill in his life the responsibility of doing the right thing
no matter the personal effect it might have on you and not always be a taker but
the responsibility of giving back. He was witness to this when I was Michigan’s key
witness in the prosecutions murder case against Serial Killer Coral Eugene Watts
and how it just destroyed our family with all the press and myself falling into a
deep depression which caused major problems in all of our lives.
Michael has always been a gentle kind soul. Always avoiding conflict at any cost.
He would avoid hanging out with friends because he always said that when ever
he hung out with friends, he always felt he had to be on guard like something was
going to happen when they would go to the places everyone gathered. After high
school Michael felt lost and not sure what he wanted to do with his life. He held a
few jobs and then he finally decides he needed to give back by joining the USMC
and serve our great nation. He did this proudly till 2019 with an honorable
discharge and commendations, he held a job and went back to school to better
himself and set himself in the right direction. But then the world was thrown into
chaos due to the pandemic which found us all trying to find an island of normality.
So, this set him a little off course but still trying.
Since Michael was 11 both him and I caught the mountain biking bug and became
mountain bikers. We thourghly enjoyed riding local trails together. But that
wasn’t enough so we searched out that community and how we could help. We
joined The Michigan Mountain Biking Association to help build and maintain all
these trails we have enjoyed so much. I wore many hats in the organization and
Michael was taught how to build and maintain trails along with me. From that
time till he went into the Marines Michael had clocked hundreds of volunteer
hours to the organization which helped promote the sport and give back to the
community.
        Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 20 of 21




During 2020 I was asked to build a mountain bike trail in Rouge Park in the City of
Detroit with the city’s cooperation. I asked Michael if he would like to become my
co-trail coordinator and help me build this trail to benefit the families and kids in
the the city who would probably never get the chance to mountain bike. Michael
said yes, so all spring, summer and fall of 2020 we built trail. We both recorded
over 500 hours of volunteer work by building part of the trail system which
included hauling by hand over 30 yards of rock and dirt into the woods. This is just
an example of how unselfish Michael is and how he is so kind hearted and always
ready to give of himself.
I end this letter by again stating how kind, loving, giving and gentle my son is. On
January 6tth of 2021 there were so many ingredients into that recipe. I know for a
fact my son did not go there with any ill intent to do anyone any harm. I truly
believe emotions and bad decisions were the recipe for the day. So please don’t
let one day define my son I love him dearly and need him.
Thank you,
Joseph M Foy
32808 Merritt
Westland, Mi
48185
734-837-3709
Case 1:21-cr-00108-TSC Document 10-3 Filed 03/10/21 Page 21 of 21
